Citation Nr: 0030302	
Decision Date: 11/20/00    Archive Date: 11/22/00

DOCKET NO.  98-02 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date prior to June 6, 1997 for 
the award of a 100 percent schedular disability evaluation 
for the veteran's paranoid-type schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active service from March 1972 to December 
1973.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Columbia, South Carolina, Regional Office (RO) which awarded 
a 100 percent schedular evaluation for the veteran's 
service-connected paranoid-type schizophrenia and effectuated 
the award as of June 6, 1997.  In February 2000, the Board 
remanded the veteran's claim to the RO for additional action.  
The veteran has been represented throughout this appeal by 
the Disabled American Veterans.  



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.  

2.  In April 1993, the Board denied an evaluation in excess 
of 50 percent for the veteran's paranoid-type schizophrenia.  
The veteran and her accredited representative were provided 
with copies of the Board decision.  

3.  An October 1994 VA hospital summary reflects that the 
veteran was admitted to the hospital for treatment of her 
paranoid-type schizophrenia on October 5, 1994.  The 
veteran's psychiatric disorder was shown to be productive of 
complete social and industrial inadaptability.  


CONCLUSION OF LAW

An effective date of October 5, 1994 is warranted for the 
award of a 100 percent schedular evaluation for the veteran's 
paranoid-type schizophrenia.  38 U.S.C.A. §§ 5107, 5110 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.400 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Historical Review

In April 1993, the Board denied an evaluation in excess of 50 
percent for the 


veteran's paranoid-type schizophrenia.  The veteran and her 
accredited representative were provided with copies of the 
Board decision.  

In August 1993, the veteran submitted a claim for an 
increased evaluation for her paranoid-type schizophrenia.  
The veteran's claim was received by the RO on September 1, 
1993.  In May 1994, the RO denied an evaluation in excess of 
50 percent for paranoid-type schizophrenia.  In November 
1997, the RO granted a 100 percent schedular evaluation for 
the veteran's psychiatric disability and effectuated the 
award as of June 6, 1997.  


II.  Earlier Effective Date

The assignment of effective dates for increased evaluations 
is governed by 38 U.S.C.A. § 5110 (West 1991 & Supp. 2000) 
and 38 C.F.R. § 3.400 (1999).  The statute provides, in 
pertinent part, that:

(a)  Unless specifically provided 
otherwise in this chapter, the effective 
date of an award based on an original 
claim, a claim reopened after final 
adjudication, or a claim for increase, of 
compensation, dependency and indemnity 
compensation, or pension, shall be fixed 
in accordance with the facts found, but 
shall not be earlier than the date of 
receipt of application therefor.  

***

(b)(2)  The effective date of an award of 
increased compensation shall be the 
earliest date as of which it is 
ascertainable that an increase in 
disability had occurred, if application 
is received within one year from such 
date.  38 U.S.C.A. § 5110 (West 1991 & 
Supp. 2000).  
The pertinent provisions of 38 C.F.R. § 3.400 (1999) clarify 
that:

Except as otherwise provided, the 
effective date of an evaluation and award 
of pension, compensation or dependency 
and indemnity compensation based on an 
original claim, a claim reopened after 
final disallowance, or a claim for 
increase will be the date of receipt of 
the claim or the date entitlement arose, 
whichever is the later.  

***

(o)(2)  Disability compensation.  
Earliest date as of which it is factually 
ascertainable that an increase in 
disability had occurred if claim is 
received within 1 year from such date 
otherwise, date of receipt of claim.  

In order to apply the above authorities to the instant 
appeal, it is necessary to determine when it became 
ascertainable that the veteran's psychiatric disability met 
the schedular criteria for a 100 percent evaluation.  On and 
before November 6, 1996, the Schedule For Rating Disabilities 
directed that a 50 percent disability evaluation was 
warranted for paranoid-type schizophrenia manifested by 
considerable impairment of social and industrial 
adaptability.  A 70 percent disability evaluation required 
symptomatology which was less than that needed for a 100 
percent evaluation, but which nevertheless produced severe 
impairment of social and industrial adaptability.  A 100 
percent evaluation required active psychotic manifestations 
of such extent, severity, depth, persistence, or bizarreness 
as to produce complete social and industrial inadaptability.  
38 C.F.R. § 4.132, Diagnostic Code 9203 (1996).  

On November 7, 1996, the Secretary of the VA amended the 
portions of the Schedule For Rating Disabilities applicable 
to psychiatric disabilities including paranoid-type 
schizophrenia.  Under the amended rating schedule, a 50 
percent disability evaluation is warranted for paranoid-type 
schizophrenia which is productive of occupational and social 
impairment with reduced reliability and productivity due to 
symptoms such as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks 
occurring more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material or 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  A 70 percent evaluation requires 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood due to symptoms such as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  A 100 percent evaluation requires 
total occupational and social impairment due to symptoms such 
as gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, a persistent danger of hurting herself or others, 
an intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9203 (1999).  

The Court had clarified that "where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to appellant should ... 
apply unless Congress provided otherwise or permitted the 
Secretary ... to do otherwise and the Secretary did so."  
Cohen v. Brown, 10 Vet. App. 128, 139 (1997) citing Fugere v. 
Derwinski, 1 Vet. App. 103, 109 (1990).  

In a precedent opinion dated April 10, 2000, the General 
Counsel of the VA concluded that when a provision of the 
rating schedule is amended while a claim for an increased 
evaluation under that provision is pending, the Board should 
first determine whether the amended regulation is more 
favorable to the veteran.  If so, the retroactive application 
of the amended regulation is governed by 38 U.S.C.A. 
§ 5110(g) (West 1991 & Supp. 1999) which provides that the VA 
may award an increased evaluation based on a change in the 
regulation retroactive to, but no earlier than, the effective 
date of the amended regulation.  In such situations, the 
Board should apply the prior version of the regulation for 
the period prior to the amendment and utilize the amended 
regulation for the period on and after the effective date.  
VAOPGPREC 3-2000 (Apr. 10, 2000).  

VA clinical documentation dated between April 1993 and 
October 1994 indicates that the veteran was receiving 
psychotropic medication and her psychiatric symptomatology 
was essentially stable.  A June 1993 VA treatment entry notes 
that the veteran was alert, lucid, and oriented times four.  
Treating VA medical personnel observed that the veteran was 
stable; initiated appropriate conversation; and denied 
experiencing hallucinations.  

In her August 1993 claim for an increased evaluation, the 
veteran advanced that she was unable to work and thus merited 
an increased evaluation for her psychiatric disorder.  An 
October 1994 VA hospital summary reports that the veteran was 
admitted to the Dorn Veterans Hospital on October 5, 1994 
upon her complaints of dissatisfaction with her home life and 
a feeling that she might harm members of her immediate family 
including her sister who lived with her.  On mental status 
examination, the veteran exhibited persistent anger directed 
towards her sister and an unrealistic belief about her 
ability to purchase a home and to live independently.  The 
veteran's condition at discharge was found to be unchanged.  
Treating VA medical personnel observed that the veteran was 
"probably unable to be employed due to her chronic mental 
illness, her emotional instability, and inability to tolerate 
any level of stress."  

At a March 1995 hearing, the veteran testified that she had 
thoughts of harming her family including her two year old 
niece; auditory and visual hallucinations; and suicidal 
ideation.  She stated that she had not been employed on a 
full time basis since leaving her job at the RO in 
approximately 1980.  

At an April 1995 VA examination for compensation purposes, 
the veteran complained of losing control of herself; an 
inability to deal with her mentally ill sister with whom she 
lived; auditory hallucinations; and a sense that she was 
being followed by people who might hurt her.  She reported 
that she had tried to hurt herself with a knife and by taking 
an overdose of pills.  The examiner commented that "the 
stress of any type of job would also bring on 
decompensation."  

In a September 1998 written statement, the local accredited 
representative advanced that the veteran's claim for an 
increased evaluation had been received by the RO in September 
1993 and the report of the April 1995 VA examination for 
compensation purposes established that the veteran's 
psychiatric disorder was productive of complete industrial 
inadaptability.  He stated that the veteran's apparent 
longstanding unemployability directed that the appropriate 
effective date for the award of a 100 percent schedular 
evaluation was September 1, 1993, the date of receipt of the 
veteran's claim.  

In his November 1998 Informal Hearing Presentation, the 
national accredited representative advanced that the veteran 
met the criteria for assignment of a 100 percent evaluation 
for her paranoid-type schizophrenia under the provisions of 
38 C.F.R. §§ 4.16(c), 4.132, Diagnostic Code 9203 as early as 
1991.  The national accredited representative asserted that 
the appropriate effective date for the schedular 100 percent 
evaluation was September 1, 1993, the date of receipt of the 
veteran's claim for an increased evaluation.  

In an undated written statement received in May 1999, the 
veteran advanced that the effective date for the award of a 
100 percent schedular evaluation for her psychiatric disorder 
should be in 1979 as she stopped working during that year.  
In a June 2000 written statement, the local accredited 
representative conveys that the veteran's claim for an 
increased evaluation for her psychiatric disorder was 
received by the RO on February 7, 1997.  The accredited 
representative advanced that the effective date for the award 
should be the date of receipt of the claim.  

The Board observes that assignment of effective dates for 
increased evaluations is governed by competent evidence of an 
ascertainable increase in the veteran's service-connected 
disability; the submission of a claim for increased 
compensation; and the VA's receipt thereof.  The veteran's 
claim for an increased evaluation for her psychiatric 
disorder was received by the RO on September 1, 1993.  VA 
clinical documentation dated between April 1993 and October 
1994 conveys that the veteran was receiving psychotropic 
medication and her psychiatric disability was relatively 
stable.  The October 1994 VA hospital summary indicates that 
the veteran was admitted to the hospital on October 5, 1994 
and her paranoid-type schizophrenia was shown to render her 
unable to peacefully interact with her immediate family and 
to be demonstrably unemployable.  The VA hospital summary is 
the first objective clinical documentation dated after the 
Board's April 1993 decision which reflects the veteran's 
complete social and industrial inadaptability.  As an 
increase in the veteran's psychiatric symptomatology was 
initially ascertainable after the RO's receipt of the her 
claim for an increased evaluation, the Board finds that 
October 5, 1994, the date of the veteran's admission to the 
VA hospital, is the appropriate effective date for the award 
of a 100 percent schedular evaluation for the veteran's 
paranoid-type schizophrenia.  38 U.S.C.A. §§ 5107, 5110 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.400 (1999).  

In addressing the contention raised by the veteran that an 
effective date prior to October 5, 1994 for the 100 percent 
schedular evaluation is warranted, the Board notes that the 
April 1993 Board decision denied an evaluation in excess of 
50 percent for the veteran's paranoid-type schizophrenia.  
The veteran did not appealed to the Court from the Board's 
decision.  Therefore, the decision is final.  In reviewing a 
similar factual scenario, the Court observed that:

[T]he appellant had filed a formal claim 
that encompassed secondary service 
connection for his anxiety disorder.  
Nevertheless, pursuant to that 
application the VARO afforded the 
appellant a psychiatric examination and 
determined that his anxiety disorder was 
a non-service-connected condition.  The 
appellant did not appeal that 
determination, and it became final.  See 
38 U.S.C. § 7105(c) (stating that if a 
timely NOD is not filed, the VARO 
determination becomes final).  Because 
that determination is final, it cannot be 
reversed or revised absent evidence that 
the decision was clearly and unmistakably 
erroneous.  See 38 U.S.C. § 5109A; 38 
C.F.R. § 3.105 (1998).  The appellant has 
not specifically alleged clear and 
unmistakable error before this Court or 
the Board.  See Fugo v. Brown 6 Vet. App. 
40, 44 (1993).  Therefore, the date that 
his 1964 application for compensation 
benefits was filed cannot serve as the 
effective date of his recent award of 
secondary service connection for his 
anxiety disorder.  See Hazan v. Gober, 10 
Vet. App. 511, 520 (1997).  (holding that 
for effective date purposes, "the 
application . . . must be an application 
on the basis of which the increased 
rating was awarded"); Washington v. 
Gober, 10 Vet. App. 391, 393 (1997).  
("The fact that the appellant had 
previously submitted claim applications, 
which had been denied, is not relevant to 
the assignment of an effective date based 
on a current application."); Wright v. 
Gober, 10 Vet. App. 343, 346-47 (1997).  
(holding that an application that had 
been previously denied could not preserve 
an effective date for a later grant of 
benefits based on a new application).  
Lalonde v. West, 12 Vet. App. 377, 381 
(1999).  

Therefore, the Board concludes that an effective date of 
October 5, 1994 for the award of a 100 percent schedular 
evaluation for the veteran's paranoid-type schizophrenia is 
warranted.  


ORDER

An effective date of October 5, 1994 is warranted for the 
award of a 100 percent schedular evaluation for the veteran's 
paranoid-type schizophrenia.  



		
	J. T. Hutcheson
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 

